DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities:
The specification does not include proper section headings, as provided in 37 CFR 1.77(b). Furthermore, it is noted that paragraphs 29-32 are duplicate of respective paragraphs 25-28.
Appropriate correction is required. 

Claim Objections
Claims 18-20 and 24-26 are objected to because of the following informalities:  
	In claim 18, it is not clear what is meant by “in advance” in line 3 (in advance of what?); “that” should be deleted from line 4; and --the-- should be added after “with” in line 5.
In claim 24, it is not clear what is meant by “in advance” in line 3 (in advance of what?); and “that” should be deleted from line 4.
Claims 19, 20, 25, and 26 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 13-17, 21-23, and 27-32 are allowed.

Claims 18-20 and 24-26 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for ascertaining a temperature of a vibrating element of an ultrasonic converter having a resonant frequency, the method comprising ascertaining a complex impedance of the ultrasonic converter upon activation by way of the measuring signal having the frequency, and determining an absolute value of the complex impedance; and ascertaining, based on a level of the absolute value of the complex impedance and the frequency of the measuring signal for operating the ultrasonic converter, the temperature of the vibrating element of the ultrasonic converter (claims 13, 29, 31).
A device for ascertaining a temperature of a vibrating element of an ultrasonic converter having a resonant frequency, wherein a level of a complex impedance of the ultrasonic converter arising upon activation of the ultrasonic converter with the measuring signal having the frequency, and an absolute value thereof, can be ascertained by way of the measuring device; and an evaluation unit for ascertaining the temperature of the vibrating element of the ultrasonic converter based on the level of the absolute value of the complex impedance and the frequency of the measuring signal (claims 23, 30, 32).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/3/21